Title: To John Adams from John Bryan, 25 January 1799
From: Bryan, John
To: Adams, John



Most Worthy Sir
Hardy County—Virga: Jany: the 25th: 1799

As you are in the Office of President of the U: S: I make bold to Address you (as I look upon you as a father) one of your Children—With the following Petion—which Humbly Sheweth—That yr. Petr: on the 2nd Day of Jany—1777 in the town of Suffolk—Nansemond County Virga—Enlisted for 3 yrs—with Captn. John Gregory of the 15th V: Rt—Light Infantry—Commanded by Colo James Innis—During the sd—term. I was Returned for During the War—which Mistake was occasioned by a Change of Officers—Lieut. Willis Riddick being taken Prisoner at Brandy Wine Battlesoon after Lieut. Thos. Wishart—being a Supernamary—went Home—after Germantown Battle Captn. John Gregory—took a spell of Sickness and went home and Dyed there—I not knowing of being Returned for the War—untill 1779—when at Smiths Clove (—there was a Disturbance about in our Line about such Mistakes.) A Court of Enquiry was Ordered—I Appeal’d to the Court, but not having a Certificate from my Officers—I was Obliged to stand to the last Return—That Spring my Wife came to Camp to me finding it hard to live and Maintain her Children and Intended to stay untill my time was out—for fear I should Enlist again as I had done the like before—the Winter following we was ordered for Charles-Town—S:C: and Marched to Philadelphia—my time being out I Demanded my Discharge—but was told I should not have it which Vex’d me much—as I had fullfild my Contract—and In heat of Passion I said I could go home without it—Thereupon I was Confined—untill we Marched—During my Confinement I sent a Petion to Congress by my Wife—but the Ansr—was I must Apply to my Officers.—I took it to heart, as my Wife wanted to go to her Children—and Resolved to go home at all Events the Day we Marchd from Phila which was in Jany 1780—I was put in the Ranks, and not permitted to take leave of my Wife—but we had agreed where to Meet—I was Guarded to Downingstown, and a deep Snow falling, we stopped there a while—my Guard being taken of—I accordingly went of to my Wife & began the world-anew—upon Nothing save and—Wife and two Children—Times being hard—a Children Increasing I Moved here. In 1792 I understood that Lt—Willis Riddick was a Member of the Assembly—for his County—I thougt—I would—write to him: in order to see if I could Obtain my pay—as I then and do now stand in great need of it—In his Ansr. he told me to come down to him—so in 1793 I went down to him—Almost 400 miles—a long journey to go afoot—he took me to Lewis Best—a Serjt—Of our Company—who made Affidavit that I had Enlisted for 3 yrs—and served the time out—then he the Lt—Took me to Thos—Wishart 2nd Lt.—and they drew a Certificate of my Enlistment and Assigned their names to it,—and Annex’d the Sts—Affidavit to it they then Directed me to Col—Js—Innis Atty. Genl—at Richmond he Assigned it also—I then went to Govr—Henry Lee and he gave me a Letter to a Mr—Davis (I think) then Commisr—for Virga—in Phila—where I was to go to Congress with all the above papers—I then went home to this place—Intending to go to Congress soon after I got homeMr. Joseph Nevill was Elected Member of Congress for our District I applyd to him to take my papers and do my Business for me so in Jany—1794 I goes afoot to Phila—a Journey of near 300 Miles and Mr—Nevill draws up a Petion and gives it with my papers to Congress and they sends them to the Secretary of War Genl—Knox. I waited 3 weeks for his Report to the House but other Business prevented him from Making it—I went to the War Office, myself and the Chief Clerk (I forget his name) looked in the Books and told me my Name was not to be found I asked him for my papers and he would not give them to me but say’d he got them from the House & must return them to the House—So I goes to Mr. Nevill—and tells him my Money was Expended and asked him to Lend me some money to take me home which he did and undertook to get my pay & Land if it was to be had or else bring me my papers so I sets out for home greatly Chagrind at my hard fortune—Mr. Nevill came home in June following I went to him and he tells me (the old Tale) I was not on the Books and he thought it not worth his while to bring my papers—I leave you to Judge how I felt at his Ansr—flattering myself I should get some Land and my pay would enable me to move my family—to it where they might keep me in my old age as I gets Unable to work—But I have had to Scratch along untill this yr. 99—when I have Dreamed many nights—that my pay & land Warrt—was Obtained by the Clerk and the man I confided in—and that was the reason my papers was not fetchd. Therfore Sir I pray you to make Enquiry into the matter and if it be so that I can get it will be so much Consolation to me as it will be a means of Keeping me from being chargeable to the County which will grieve him who has fought for Independancy—Look well into this Affair Sir and yr. Petr. (As in Duty bound) shall every pray
John Bryan—
John Bryan—
P:S: Please to Direct yr. Ansr. to the care of Geo. Homess Esqr. Merct—In Moorfield, Hardy County Virga—for John Bryan—If no pay is to be had please send my papers—

